In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Hall, J.), entered May 22, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The defendant established a prima facie showing of entitlement to summary judgment (see Zuckerman v City of New York, 49 NY2d 557, 562). In opposition, the plaintiffs failed to raise a triable issue of fact (see CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320). The affidavit of the plaintiffs’ expert was insufficient to give rise to any issues of fact (see Samuel v Aroneau, 270 AD2d 474, 475; Glorioso v Schnabel, 253 AD2d 787; Guarino v La Shellda Maintenance Corp., 252 AD2d 514, 515). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment.
The plaintiffs’ remaining contention is without merit. Prudenti, P.J., Altman, Friedmann and Rivera, JJ., concur.